               This document was signed electronically on February 24, 2021, which may be different from its
               entry on the record.



               IT IS SO ORDERED.

               Dated: February 24, 2021




                                          THE UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF OHIO

                     IN RE:                                           )   CHAPTER 13
                                                                      )   CASE NO: 15-50875
                     DARLENE R SNIPES                                 )
                                                                      )   ALAN M. KOSCHIK
                                                                      )   BANKRUPTCY JUDGE
                                                  DEBTOR(S)           )
 CHAPTER 13                                                           )   ORDER TO CLOSE CASE
 Keith L. Rucinski                                                    )   AS DEBTOR IS NOT ELIGIBLE
      Trustee
One Cascade Plaza,
                                                                      )   FOR DISCHARGE
    Suite 2020                                                        )
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072
                                      The Chapter 13 Trustee has submitted a motion requesting the Court to close
                              the above Chapter 13 case. The Trustee’s motion is incorporated herein as if fully
                              rewritten.

                                     The basis for the Trustee’s motion to close is that the debtor is not eligible for
                              a discharge pursuant to 11 USC Section 1328(f) in that the debtor filed a Chapter 7
                              case within 4 years of the filing date of this Chapter 13 case.

                                      The debtor filed a Chapter 7 case on or about June 05, 2014, and earned a
                              discharge on or about 9/10/2014 in case number 14-51471. The debtor filed the
                              current case on or about April 15, 2015 which is less than 4 years from the filing
                              date of case number 14-51471.

                                The Trustee’s motion contained a 30 day objection period and no party in
                        interest filed a response or objection to the Trustee’s motion. The Court hereby
                        orders that this case be closed without a discharge.
              15-50875-amk Doc 27 FILED 02/24/21 ENTERED 02/25/21 09:50:45 Page 1 of 3
                                                                   ###



                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No.
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com


                     cc:
                              DARLENE R SNIPES
                              544 ARDELLA AVE
                              AKRON, OH 44306-2510
                              (Via Regular Mail)

                              WILLIAM SREMACK (via ECF)

                              All creditors listed on the attached matrix (via Reqular Mail)

                              Keith L. Rucinski. Chapter 13 Trustee (via ECF)
 CHAPTER 13
 Keith L. Rucinski            Office of the US Trustee (via ECF)
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              15-50875-amk         Doc 27      FILED 02/24/21      ENTERED 02/25/21 09:50:45   Page 2 of 3
15-50875-amk   Doc 27   FILED 02/24/21   ENTERED 02/25/21 09:50:45   Page 3 of 3
